Citation Nr: 1614349	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-08 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, California


THE ISSUE

Entitlement to basic eligibility for enrollment in the Department of Veterans Affairs healthcare system. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to April 1976, with an apparent period of absence without leave from February 1968 to January 1976.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2011 decision of the abovementioned Department of Veterans Affairs (VA) Medical Center.

In April 2012, the appellant requested a hearing before the Board sitting in Palo Alto, California.  The appellant, however, failed to appear as scheduled in May 2015, and no request for postponement or rescheduling was received.  The request for a hearing is therefore considered withdrawn.  38 C.F.R. § 20.702(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks eligibility for enrollment in the VA healthcare system.  He was discharged under other than honorable conditions according to his Department of Defense Form 214, Certificate of Discharge From Active Duty.

Former service members are barred from all rights under VA laws based upon periods of service from which they were discharged or dismissed by court-martial, discharged as a conscientious objector, discharged as a deserter, or discharged under conditions other than honorable on the basis of an absence without authority from active duty for a continuous period of greater than 180 days, unless such person demonstrates that compelling circumstances warranted such unauthorized absence.  38 U.S.C.A. § 5303(a) (West 2014).  Such bar does not apply to persons who establish their insanity at the time of the commission of the offense underlying the discharge.  38 U.S.C.A. § 5303(b) (West 2014).

In his August 2011 notice of disagreement, the appellant states that the character of his discharge was due to abuse of alcohol, poor judgment, and inability to perform according to standards in place at that time.  He further stated that mental illness was the likely cause of this misconduct, and has provided medical records indicating a diagnosis of paranoid schizophrenia.  In his April 2012 substantive appeal, the appellant stated that he had periods of absence without leave as indicated on his Department of Defense Form 214, and was given disciplinary time in the brig because of this.  He stated that the periods of absence were impulsive actions due to poor judgment.  Attached to the appellant's substantive appeal was a statement from an employee of the Santa Clara County Office of Veterans Services.  The employee stated that the appellant suffers from severe mental disability.  Although the disability was first diagnosed in 1982, the employee believes that the irrationality of the appellant's actions in service indicate that the appellant's current mental disability was manifest during service and was responsible for his in-service misconduct.

The Board finds that further development is needed to determine whether the appellant's mental health condition in service constituted insanity or compelling circumstances warranting unauthorized absence.  Specifically, the Board notes that neither the appellant's service treatment records nor his service personnel records are associated with the claims file.  VA has a duty to assist the appellant by obtaining these records.  Additionally, the April 2012 statement of the case references a pending character of discharge determination undertaken by the appellant's VA Regional Office.  Such a determination should likewise be associated with the appellant's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the appellant's service treatment records and his service personnel records.  Efforts made to obtain these records shall be documented.

2.  Obtain and associate with the claims file any records relating to the character of discharge determination undertaken by the appellant's VA Regional Office.  Efforts made to obtain these records shall be documented.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the appellant and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




